







Exhibit 10.10




UNDER ARMOUR, INC. DEFERRED COMPENSATION PLAN
PLAN DOCUMENT 












































AMENDMENT AND RESTATEMENT
EFFECTIVE JULY 1, 2018







































--------------------------------------------------------------------------------










--------------------------------------------------------------------------------



TABLE OF CONTENTS
Purpose 1
ARTICLE 1 Definitions 1
ARTICLE 2 Selection/Enrollment/Eligibility 8
2.1 Eligibility 8
2.2 Enrollment Requirements 8
2.3 Commencement of Participation 8
2.4 Termination of Participation and/or Deferrals 9
ARTICLE 3 Deferral Commitments/Company Contributions/Crediting/Taxes 9
3.1 Minimum Deferral. 9
3.2 Maximum Deferral 9
3.3 Election to Defer/Change in Election 10
3.4 Withholding of Annual Deferral Amounts 12
3.5 Annual Company Discretionary Amount 12
3.6 Annual Company Matching Amount 12
3.7 Investment of Trust Assets 13
3.8 Vesting 13
3.9 Crediting/Debiting of Account Balances 14
3.10 FICA and Other Taxes 17
3.11 Distributions 17
ARTICLE 4 Short-Term Payout/Unforeseeable Financial Emergencies 18
4.1 Short-Term Payout 18
4.2 Other Benefits Take Precedence Over Short-Term Payout 18
4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies 19
ARTICLE 5 Retirement Benefit 19
5.1 Retirement Benefit 19
5.2 Payment of Retirement Benefit 19
5.3 Other Benefits Take Precedence Over Retirement Benefits 20
ARTICLE 6 Survivor Benefit 21
6.1 Pre-Retirement Survivor Benefit 21
6.2 Payment of Pre-Retirement Survivor Benefit 21
6.3 Death Prior to Completion of Retirement Benefit or Termination Benefit 21
ARTICLE 7 Termination Benefit 21
7.1 Termination Benefit 21
7.2 Payment of Termination Benefit 21




--------------------------------------------------------------------------------



ARTICLE 8 Disability Waiver and Benefit 22
8.1 Disability Waiver 22







--------------------------------------------------------------------------------



8.2 Disability Benefit/Payment of Disability Benefit 22
ARTICLE 9 Beneficiary Designation 22
9.1 Beneficiary 22
9.2 Beneficiary Designation/Change 23
9.3 Acknowledgment 23
9.4 No Beneficiary Designation 23
9.5 Doubt as to Beneficiary 23
9.6 Discharge of Obligations 23
ARTICLE 10 Leave of Absence 24
10.1 Paid Leave of Absence 24
ARTICLE 11 Termination/Amendment/Modification 24
11.1 Termination 24
11.2 Amendment 25
11.3 Plan Agreement 26
11.4 Effect of Payment 26
11.5 Amendment to Ensure Proper Characterization of the Plan 26
11.6 Changes in Law Affecting Taxability 26
11.7 Prohibited Acceleration/Distribution Timing 27
ARTICLE 12 Administration 27
12.1 Administration 27
12.2 Determinations 28
12.3 General 28
ARTICLE 13 Other Benefits and Agreements 29
13.1 Coordination with Other Benefits 29
ARTICLE 14 Claims Procedures 29
14.1 Scope of Claims Procedures 29
14.2 Initial Claim 29
14.3 Review Procedures 30
14.4 Calculation of Time Periods 31
14.5 Legal Action 31
14.6 Committee Review 31
ARTICLE 15 Trust 32
15.1 Establishment of the Trust 32
15.2 Interrelationship of the Plan and the Trust 32
15.3 Distributions from the Trust 32




--------------------------------------------------------------------------------



ARTICLE 16 Miscellaneous 32
16.1 Status of Plan 32
16.2 Unsecured General Creditor 32
16.3 Company’s Liability 33
16.4 Nonassignability 33







--------------------------------------------------------------------------------



16.5 Not a Contract of Employment 33
16.6 Furnishing Information 33
16.7 Terms 33
16.8 Captions 34
16.9 Governing Law 34
16.10 Notice 34
16.11 Successors 34
16.12 Spouse’s Interest. 34
16.13 Validity 34
16.14 Incompetent 35
16.15 Court Order 35
16.16 Distribution in the Event of Taxation 35
16.17 Insurance 36
16.18 Aggregation of Employers 36
16.19 Aggregation of Plans 36
16.20 USERRA 36
16.21 Acceleration of Distribution 37
16.22 Delay in Payment 37







--------------------------------------------------------------------------------



UNDER ARMOUR, INC. DEFERRED COMPENSATION PLAN
Amendment and Restatement Effective July 1, 2018 Purpose
The purpose of the Under Armour, Inc. Deferred Compensation Plan (the “Plan”) is
to provide specified benefits to a select group of management or highly
compensated employees of Under Armour, Inc. The Plan shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended. The Plan is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, as added by the
American Jobs Creation Act of 2004 and the Treasury regulations or any other
authoritative guidance issued thereunder. The purpose of this amendment and
restatement of the Plan is to make certain design changes, technical changes and
clarifications to the Plan.


ARTICLE 1
Definitions


For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:


1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of (i) the Deferral Account balance,
(ii) the Company Make-Up Account balance and (iii) the Company Discretionary
Account balance, if any. The Account Balance, and each other specified account
balance, shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to the Plan.


1.2 “Administrator” shall mean the Chief Human Resources Officer of the Company,
who shall be responsible for the general administration of the Plan except as
otherwise specified.


1.3 “Annual Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding Incentive Payments, any other bonuses, commissions, overtime,
fringe benefits, stock options, relocation expenses, non-monetary awards,
fees,automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Annual Base Salary shall not include amounts that are paid by a
third party such as an insurer rather than by the Company through its payroll,
such as short-term disability pay or maternity or paternity leave paid by a
third party.



--------------------------------------------------------------------------------



Annual Base Salary shall be calculated without regard to any reductions for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of the Company (and therefore shall be
calculated to include amounts not otherwise included in the Participant’s gross
income under Code Sections 125, 402(e)(3), 402(h) or 403(b) pursuant to plans
established by the Company).


1.4 “Annual Company Discretionary Amount” shall mean, for the Plan Year of
reference, the amount determined in accordance with Section 3.5.


1.5 “Annual Company Make-Up Amount” shall mean for the Plan Year of reference,
the amount determined in accordance with Section 3.6.


1.6 “Annual Deferral Amount” shall mean, with respect to any Plan Year, that
portion of a Participant’s Annual Base Salary and/or Incentive Payments that a
Participant elects (subject to Section 3.10) to have, and is, deferred in
accordance with Article 3, for that Plan Year. Annual Base Salary and/or
Incentive Payments shall be considered as part of the Annual Deferral Amount for
the Plan Year in which such amounts would have been payable in the absence of
the Participant's deferral election (e.g., Incentive Payments deferred pursuant
to a deferral election made by December 2019 or June 2020 (if such Incentive
Payments are Performance-Based Compensation and the Administrator has permitted
a later deferral election) shall be considered as part of the Participant's 2021
Annual Deferral Amount). In the event of a Participant’s Disability (if
deferrals cease in accordance with Section 3.3(c), death or Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.


1.7 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.


1.8 “Beneficiary Designation Form” shall mean the form established from time to
time by the Administrator that a Participant completes, signs and returns to the
Administrator to designate one or more Beneficiaries (which form may take the
form of an electronic transmission, if required or permitted by the
Administrator).


1.9 “Board” shall mean the board of directors of the Company or, if the Board so
directs, the Compensation Committee appointed by the Board of Directors acting
on behalf of the Board in the exercise of any and all powers and duties of the
Board pursuant to this Plan.


1.10 “Claimant” shall have the meaning set forth in Section 12.1.








--------------------------------------------------------------------------------



1.11 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


1.12 “Company” shall mean Under Armour, Inc., a Maryland Corporation, including
its subsidiaries and affiliates and any successor to all or substantially all of
the Company’s assets or business.


1.13 “Company Discretionary Account” shall mean (i) the sum of the Participant’s
Annual Company Discretionary Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Discretionary Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Company Discretionary Account.


1.14 “Company Make-Up Account” shall mean (i) the sum of all of a Participant’s
Annual Company Make-Up Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Make-Up Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Company Make-Up Account.


1.15 “Compensation Committee” shall mean the committee appointed by the Board of
Directors of the Company, acting in accordance with the provisions of this Plan.


1.16 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. A
payment may be delayed to the extent that the Compensation Committee reasonably
anticipates that if the payment were made as scheduled, the Company’s deduction
with respect to such payment would not be permitted due to the application of
Code Section 162(m), provided that the payment is made either during the
Participant’s first taxable year in which the Compensation Committee reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Code Section 162(m) or during the period beginning with the date of the
Participant's Termination of Employment and ending on the later of the last day
of the taxable year of the Company in which occurs the Participant’s Termination
of Employment or the fifteenth (15th) day of the third (3rd) month following the
Participant’s Termination of Employment, and subject to such other terms and
conditions as provided in Section 1.409A-2(b)(7)(i) of the Treasury regulations;
and provided further that if the affected Participant is a Specified Employee,
and the delay is of a Termination Benefit or a Short-Term Payout that has been
delayed to a date on or after the Participant’s Separation from Service, then
the payment shall be made either during the Participant’s first taxable year in
which the Compensation Committee reasonably anticipates, or should reasonably
anticipate, that if the payment is



--------------------------------------------------------------------------------



made during such year, the deduction of such payment will not be barred by
application of Code Section 162(m) or during the period beginning with the date
that is six (6) months after the date of the Participant's Termination of
Employment and ending on the later of the last day of the taxable year of the
Company in which falls the date that is six (6) months after the date of the
Participant’s Termination of Employment or the fifteenth (15th) day of the third
(3rd) month following the date that is six (6) months after the date of the
Participant’s Termination of Employment. Any amounts deferred pursuant to this
limitation shall continue to be credited or debited with additional amounts in
accordance with Section 3.09 below, even if such amount is being paid out in
installments.


1.17 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.


1.18 “Disability” or “Disabled” shall mean a period of disability during which a
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering Employees of the
Company; or (iii) is determined to be totally disabled by the Social Security
Administration.


1.19 “Disability Benefit” shall mean the benefit set forth in Article 7.


1.20 “Effective Date” shall mean the effective date of this amendment and
restatement of the Plan, which is July 1, 2018.


1.21 “Election Form” shall mean the form or forms established from time to time
by the Administrator that a Participant completes, signs and returns to the
Administrator to make an election under the Plan (which form or forms may take
the form of an electronic transmission, if required or permitted by the
Administrator).


1.22 “Employee” shall mean an individual who the Company treats as an “employee”
for Federal income tax withholding purposes.
1.23  “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.






--------------------------------------------------------------------------------



1.24 “401(k) Plan” shall mean the Under Armour 401(k) Plan, as it may be amended
from time to time.


1.25 “Incentive Payments” shall mean any compensation paid to a Participant
under any incentive plans or bonus arrangements of the Company with respect to
which the Administrator in its discretion permits Participant deferral elections
to be made hereunder, relating to services performed during any calendar year,
whether or not paid in such calendar year or included on the Federal Income Tax
Form W-2 for such calendar year. Incentive Payments shall not include amounts
that are paid by a third party such as an insurer rather than by the Company
through its payroll, such as short-term disability pay or maternity or paternity
leave paid by a third party. 


1.26 “Measurement Funds” shall have the meaning set forth in Section 3.9(d).


1.27 “Participant” shall mean any Employee who is selected by the Compensation
Committee to participate in the Plan, provided such individual (i) elects to
participate in the Plan, (ii) signs a Plan Agreement, an Election Form(s) and a
Beneficiary Designation Form, (iii) has his or her signed Plan Agreement,
Election Form(s) and Beneficiary Designation Form accepted by the Administrator,
(iv) commences participation in the Plan, and (v) has not had his or her Plan
Agreement terminated. A former Employee with a vested Account Balance shall also
be a Participant. A spouse or former spouse of a Participant shall not be
treated as a Participant in the Plan or have an Account Balance under the Plan
under any circumstance; provided, however, that a Beneficiary of a Participant
shall be permitted to make such elections and/or receive such amounts following
the Participant's death as are specifically provided under this Plan.


1.28 "Performance-Based Compensation" shall mean that portion of a Participant's
Incentive Payments the amount of which, or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve (12)
consecutive months, and which satisfies the requirements for "performance-based
compensation" under Section 409A including the requirement that the performance
criteria be established in writing by not later than ninety (90) days after the
commencement of the period of service to which the criteria relates
and the outcome is substantially uncertain at the time the criteria are
established.


1.29 “Plan” shall mean this Under Armour, Inc. Deferred Compensation Plan, as
evidenced by this instrument and by each Plan Agreement, as they may be amended
from time to time.


1.30 “Plan Agreement” shall mean a written agreement (which may take the form of
an electronic transmission, if required or permitted by the Administrator), as
may be amended from time to time, which is entered into by and between the
Company and a Participant. Each Plan Agreement executed by a Participant and the



--------------------------------------------------------------------------------



Company shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Company shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Company and the Participant. In the Plan Agreement,
each Participant shall acknowledge that he or she accepts all of the terms of
the Plan including the discretionary authority of the Compensation Committee and
Administrator as set forth in Article 10.


The preceding notwithstanding, an additional Plan Agreement may be entered into
by and between a Participant and the Company for each Plan Year in which an
Annual Company Discretionary Amount is credited on behalf of that Participant,
in which case (i) each such additional Plan Agreement shall not be superseded by
any previous Plan Agreement, but rather shall govern the portion of the
Participant's Plan benefit attributable to the Annual Company Discretionary
Amount to which such additional Plan Agreement relates, and (ii) the term Plan
Agreement, as used herein, shall include these additional Plan Agreements.


1.31 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year during which this
Plan is in effect.


1.32 “Pre-Termination Survivor Benefit” shall mean the benefit set forth in
Article 6.


1.33 “Retirement” or “Retires” shall mean Termination of Employment on or after
the later of attainment of (i) age sixty-five (65), or (ii) age fifty-five
1.34 (55) with ten (10) Years of Service.“Section 409A” shall mean Code Section
409A and the Treasury regulations or other authoritative guidance issued
thereunder.


1.35 “Separation from Service" shall mean, with respect to a Participant who is
an employee of the Company, the Participant's separation from service, within
the meaning of Section 409A, treating as a Separation from Service an
anticipated permanent reduction in the level of bona fide services the
Participant will perform for the Company after a certain date, whether as an
employee or as an independent contractor, to twenty percent (20%) or less of the
average level of bona fide services performed by the Participant for the
Company, whether as an employee or as an independent contractor, over the
immediately preceding thirty-six (36) month period (or the full period during
which the Participant performed services for the Company, if that is less than
thirty-six (36) months). For this purpose, upon a sale or other disposition of
the assets of the Company to an unrelated purchaser, the Administrator reserves
the right to the extent permitted by Section 409A to determine whether
Participants providing services to the purchaser after



--------------------------------------------------------------------------------



and in connection with the purchase transaction have experienced a Separation
from Service. With respect to a Participant who becomes an independent
contractor to the Company, Separation from Service shall mean the expiration of
the Participant's contract (or in the case of more than one contract, all
contracts) under which services are performed for the Company, provided the
expiration constitutes a good-faith and complete termination of the contractual
relationship between the Participant and the Company (i.e., neither party
anticipates a renewal of a contractual relationship or the Participant becoming
an employee of the Company).


If a Participant provides services both as an employee and as an independent
contractor of the Company (or if a Participant ceases providing services as an
independent contractor of the Company and begins providing services as an
employee of the Company, or ceases providing services as an employee of the
Company and begins providing services as an independent contractor of the
Company), the Participant must have a Separation from Service both as an
employee and as an independent contractor to be treated as having had a
Separation from Service. Notwithstanding the preceding, if a Participant
provides services both as an employee of the Company and as a member of the
Board, the services provided as a Board member shall not be taken into account
in determining whether the Participant has had a Separation from Service.


1.36 “Short-Term Payout” shall mean the payout set forth in Article 4.


1.37 “Specified Employee” shall mean an Employee who, at any time during the
twelve (12) month period ending on the December 31 of a Plan Year, is a key
employee of the Company, as currently defined in Code Section 416(i) (without
regard to paragraph (5) thereof), and has been determined by the Administrator
to be a Specified Employee. Any such Employee shall be treated as a Specified
Employee for the twelve (12) month period commencing the following April 1.


1.38 “Termination Benefit” shall mean the benefit set forth in Article 5.


1.39 “Termination of Employment” or “Terminates” or “Terminated” shall mean
Separation from Service with the Company, voluntarily or involuntarily, for any
reason other than Disability or death.


1.40 “Trust” shall mean the trust that the Company may, in its discretion,
establish pursuant to this Plan, as amended from time to time. The assets of the
Trust shall be the property of the Company.


1.41 “Unforeseeable Financial Emergency” shall mean a severe financial hardship
to the Participant resulting from (i) an illness or accident of the Participant,
the Participant's spouse, the Participant's dependent (as defined in Code
Section 152, without regard to Code Section 152(b)(1), (b)(2) or (d)(1)(B)) or
the Participant's Beneficiary, (ii) a loss of the Participant's property due to
casualty (including the



--------------------------------------------------------------------------------



need to rebuild a home following damage not otherwise covered by insurance), or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant (e.g., imminent
foreclosure of or eviction from the Participant's primary residence, the need to
pay for medical expenses, including non-refundable deductibles and prescription
drugs, the need to pay funeral expenses of the Participant’s spouse, dependent
or Beneficiary), all as determined in the sole discretion of the Administrator
(which discretion the Administrator is bound to exercise, however, in accordance
with Section 409A).


1.42 “Yearly Installment Method” shall be a yearly installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows (subject to Section 3.11): The vested Account Balance of
the Participant (or the appropriate portion thereof) shall be calculated as of
the close of business on the date of reference (or, if the date of reference is
not a business day, on the immediately following business day), and shall be
paid as soon as practicable thereafter. The date of reference with respect to
the first (1st) yearly installment payment shall be as provided in Section 5.2
or Section 8.2, as applicable, and the date of reference with respect to
subsequent yearly installment payments shall be the anniversary of the first
(1st) yearly installment payment. 


The installment payout alternative available for election by the Participant
with respect to his or her Termination Benefit pursuant to Section 5.2(b) and
Disability Benefit pursuant to Section 7.2(a) is substantially equal annual
installments of between two (2) and ten (10) years.


The yearly installment shall be calculated by multiplying the vested Account
Balance (or applicable portion thereof) by a fraction, the numerator of which is
one (1), and the denominator of which is the remaining number of yearly payments
due the Participant. By way of example, if the Participant elects a ten (10)
year Yearly Installment Method, the first payment shall be one-tenth (1/10) of
the vested Account Balance (or applicable portion thereof), calculated as
described in this definition. The following year, the payment shall be one-ninth
(1/9) of the vested Account Balance (or applicable portion thereof), calculated
as described in this definition.


1.43 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by the Company. For purposes of this definition, a
year of employment shall be a three hundred sixty-five (365) day period (or
three hundred sixty-six (366) day period in the case of a leap year) that, for
the first year of employment, commences on the Employee’s date of hiring and
that, for any subsequent year, commences on an anniversary of that hiring date.
Any partial year of employment shall not be counted.


ARTICLE 2
Selection/Enrollment/Eligibility






--------------------------------------------------------------------------------



2.1 Eligibility. Participation in the Plan shall be limited to Employees who the
Compensation Committee designates, in its sole discretion, for participation,
provided that Employees may not participate in the Plan unless they are members
of a select group of management or highly compensated employees of the Company,
as membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA (which determination shall be made by the
Compensation Committee in its sole discretion).


2.2 Enrollment Requirements. As a condition to participation, each selected
Employee who is eligible for participation shall complete, execute and return to
the Administrator a Plan Agreement, an Election Form(s) and a Beneficiary
Designation Form, all within thirty (30) days after he or she first becomes
eligible to participate in the Plan. In addition, the Administrator shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.


2.3 Commencement of Participation. Provided a selected Employee who is eligible
for participation has met all enrollment requirements set forth in this Plan and
required by the Administrator, including returning all required documents to the
Administrator within the specified time period, that individual shall commence
participation in the Plan on the first day of the month following the month in
which he or she completes all enrollment requirements (or as soon as practicable
thereafter as the Administrator may determine). If he or she fails to meet all
such requirements within the period required, in accordance with Section 2.2,
that individual shall not be eligible to participate in the Plan until the first
day of the following Plan Year, again subject to timely delivery to and
acceptance by the Administrator of the required documents.


2.4 Termination of Participation and/or Deferrals. If the Administrator
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees of the Company, the
Administrator shall have the right, in its sole discretion, to prevent the
Participant from making future deferral elections and/or from being credited
with any further Annual Company Make-Up Amounts or Annual Company Discretionary
Amounts from and after the first day of the next Plan Year.


ARTICLE 3
Deferral Commitments/Company Contributions/Crediting/Taxes


3.1 Minimum Deferral. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferred Amount, Annual Base Salary and/or Incentive Payments
in the minimum amount of five percent (5%) of each such item of compensation.


Notwithstanding the foregoing, the Administrator may, in its sole discretion,
establish for any Plan Year a different minimum amount for Annual Base Salary



--------------------------------------------------------------------------------



and/or Incentive Payments. If an election is made with respect to either such
item of compensation for less than the stated minimum amount, or if no election
is made, the amount deferred with respect to either such item of compensation
shall be zero (0).


3.2 Maximum Deferral.


(a) Annual Base Salary and Incentive Payments. For each Plan Year, a Participant
may elect to defer, as his or her Annual Deferral Amount, Annual Base Salary
and/or Incentive Payments up to the following maximum percentages for each
deferral elected:


Deferral
Maximum Amount
Annual Base Salary
75%  
Incentive Payments
90%  



(b) Administrator’s Discretion. Notwithstanding the foregoing, (i) the
Administrator may, in its sole discretion, establish for any Plan Year maximum
percentages which differ from those set forth above, and (ii)







--------------------------------------------------------------------------------



except as provided in Section 3.3(a), if an eligible Employee first becomes a
Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount with respect to Annual Base Salary or Incentive Payments shall be limited
to the percentage of such compensation not yet earned by the Participant as of
the date the Participant submits a Plan Agreement and Election Form(s) to the
Administrator for acceptance.


3.3 Election to Defer/Change in Election.


(a) Timing of Election. Except as provided below, a Participant shall make a
deferral election with respect to Annual Base Salary and/or Incentive Payments,
as applicable, to be earned for services performed during an upcoming twelve
(12) month Plan Year. Such election must be made during such period as shall be
established by the Administrator which ends no later than the last day of the
Plan Year preceding the Plan Year in which the services giving rise to the
Annual Base Salary and/or Incentive Payments, as applicable, to be deferred are
to be performed. For these purposes, Annual Base Salary payable after the last
day of the Plan Year for services performed during the final payroll period
containing the last day of the Plan Year shall be treated as Annual Base Salary
for services performed in the subsequent Plan Year.
Notwithstanding the preceding, if and to the extent permitted by the
Administrator, a Participant may make an election to defer that portion of his
or her Incentive Payments which constitutes Performance-Based Compensation no
later than six (6) months prior to the last day of the period over which the
services giving rise to the Incentive Payments are performed, provided that the
Participant performs services continuously from the later of the beginning of
the performance period or the date the performance criteria are established
through the date of the deferral election, and provided further that in no event
may such deferral election be made pursuant to this paragraph with respect to
any portion of the Performance-Based Compensation that has become reasonably
ascertainable prior to the making of the deferral election, within the meaning
of Section 409A.In addition, notwithstanding the preceding, but subject to
Section 14.18, in the case of the first Plan Year in which an Employee first
becomes eligible to become a Participant (or again becomes eligible after having
been ineligible for at least twenty four (24) months), if and to the extent
permitted by the Administrator, the individual may make an election no later
than thirty (30) days after the date he or she becomes eligible to become a
Participant to defer Annual Base Salary and/or Incentive Payments (as
applicable) for services to be performed after the election. For this purpose,
an election will be deemed to apply to Incentive Payments for services performed
after the election if the election applies to no more than an amount equal to
the total Incentive Payments for the performance period multiplied by the ratio
of the number of days remaining in the performance period after the election
over the total



--------------------------------------------------------------------------------



number of days in the performance period. Also for this purpose, (and
notwithstanding anything herein to the contrary), the Administrator may treat an
individual as an Employee and a Participant prior to his or her commencement of
employment with the Company in order that the individual may make a timely
deferral election with respect to Base Salary and/or Incentive Payments earned
upon commencement of employment or earned over a period which begins upon
commencement of employment.


(b) Manner of Election. For any Plan Year (or portion thereof), a deferral
election for amounts earned during that Plan Year (or portion thereof), and such
other elections as the Administrator deems necessary or desirable under the
Plan, shall be made by timely delivering to the Administrator, in accordance
with its rules and procedures, by the deadline(s) set forth above, an Election
Form, along with such other elections as the Administrator deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form(s)
must be completed and signed by the Participant, timely delivered to the
Administrator (in accordance with Section 2.2 above) and accepted by the
Administrator. If no such Election Form(s) is timely delivered for a Plan Year
(or portion thereof), the Annual Deferral Amount shall be zero (0) for that Plan
Year (or portion thereof).


(c) Change in Election. Once the deadline(s) for making a deferral election for
a Plan Year (as set forth in Section 3.4) has passed, a Participant may not
elect to change his or her deferral election that is in effect for that Plan
Year, except if and to the extent permitted by the Administrator and made in
accordance with the provisions of Section 409A specifically relating to a change
and/or revocation of deferral elections (such as, for example, to cancel a
deferral election upon the Participant's disability (as provided in Section
1.409A-3(j)(4)(xii) of the Treasury regulations), or, as provided in Section
1.409A-3(j)(4) of the Treasury regulations, following an Unforeseeable Financial
Emergency or a hardship distribution pursuant to Section 1.401(k)-1(d)(3) of the
Treasury regulations).


3.4 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Annual Base Salary portion (if any) of the Annual Deferral Amount shall be
withheld from each regularly scheduled Annual Base Salary payroll in the
percentage or dollar amount as permitted by the Administrator and elected by the
Participant, as adjusted from time to time for increases and decreases in Annual
Base Salary to the extent permitted by the Administrator and made in accordance
with the provisions of Section 409A. The Incentive Payments portion (if any) of
the Annual Deferral Amount shall be withheld at the time the Incentive Payments
are or otherwise would be paid to the Participant, whether or not this occurs
during the Plan Year itself. Upon being so withheld, the Participant’s Annual
Deferral Amount(s) shall be credited to his or her Deferral Account.






--------------------------------------------------------------------------------



3.5 Annual Company Discretionary Amount. For each Plan Year, the Compensation
Committee, acting on behalf of the Company and in its sole discretion, may, but
is not required to, credit any amount it desires to any Participant’s Company
Discretionary Account under this Plan, which amount shall be for that
Participant the Annual Company Discretionary Amount for that Plan Year. The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero (0), even though one or more other Participants
receive an Annual Company Discretionary Amount for that Plan Year. Unless
otherwise specified by the Compensation Committee, the Annual Company
Discretionary Amount, if any, shall be credited as of the last day of the Plan
Year. Unless otherwise specified by the Compensation Committee, if a Participant
to whom an Annual Company Discretionary Amount is credited is not employed by
the Company as of the last day of a Plan Year other than by reason of his or her
death or Disability, the Annual Company Discretionary Amount for that Plan Year
shall be zero (0).


3.6 Annual Company Make-Up Amount. For each Plan Year during which a Participant
participates in the 401(k) Plan, the Company, in its sole discretion, may, but
is not required to, credit such Participant with an Annual Company Make-Up
Amount to make-whole the Participant for the amount, if any, by which his or her
Company matching contribution under the 401(k) Plan is reduced as a result of
having elected for that Plan Year to defer his or her Annual Base Salary
hereunder. The amount (if any) of a Participant’s Annual Company Make-Up Amount
for each such Plan Year shall equal the rate at which compensation deferrals
under the 401(k) Plan are matched (expressed as a percentage under the 401(k)
Plan) multiplied by (a) minus the difference between (b) and (c), where (a) is
the lesser of the compensation limit under Code section 401(a)(17) in effect for
the Plan Year or the Participant’s gross Annual Base Salary for the Plan Year,
(b) is the Participant’s gross Annual Base Salary for the Plan Year, and (c) is
the Participant’s Annual Deferral Amount for the Plan Year. This is intended to
comply with the linked plan rules described in Section X of the preamble to the
final regulations under Code Section 409A and with the contingent benefit rule
to which the 401(k) Plan is subject.


Unless otherwise specified by the Administrator, the Annual Company Make-Up
Amount, if any, shall be credited as soon as practicable after the last day of
the Plan Year. Unless otherwise specified by the Administrator, if a Participant
to whom an Annual Company Make-Up Amount is credited is not employed by the
Company as of the last day of a Plan Year, the Annual Company Make- Up Amount
for that Plan Year shall be zero (0) and any such amounts otherwise credited
shall be deemed forfeited.


3.7 Investment of Trust Assets. If a Trust is established in connection with the
Plan, the trustee of the Trust shall be authorized, upon written instructions
received from the Administrator or investment manager appointed by the
Administrator, to invest and reinvest the assets of the Trust in accordance with
the applicable Trust



--------------------------------------------------------------------------------



agreement, including the reinvestment of the proceeds in one or more investment
vehicles designated by the Administrator.


3.8 Vesting.


(a) A Participant shall at all times be one hundred percent (100%) vested in his
or her Deferral Account and Company Make-Up Account, subject to the final
paragraph of Section 3.6.


(b) A Participant shall become vested in his or her Company Discretionary
Account pursuant to a vesting schedule, if any, approved and documented by the
Administrator (except that the Compensation Committee must approve and document
any vesting schedule for an executive officer of the Company) at the time the
Annual Company Discretionary Amount is credited to the Participant’s Company
Discretionary Account for the Plan Year; provided, however, if a Participant
dies or becomes Disabled before he or she Terminates, his or her Company
Discretionary Account shall immediately become one hundred (100%) vested (if it
is not already vested in accordance with a vesting schedule); and provided
further, that a Plan Agreement may provide for other events the occurrence of
which shall cause a Participant’s Company Discretionary Account to immediately
become one hundred percent (100%) vested (if it is not already vested in
accordance with a vesting schedule).
3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:


(a) Sub-Accounts. Separate sub-accounts shall be established and maintained with
respect to each Participant’s Account Balance (together, the “Sub-Accounts”),
each attributable to the portion of the Participant's Account Balance
representing the same type of credited deferral or contribution. That is, for
each Plan Year, if and as applicable, one Sub-Account shall be attributable to
the portion of the Participant's Account Balance which represents Annual Base
Salary deferrals, another attributable to the portion of the Participant's
Account Balance which represents Incentive Payment deferrals, another
attributable to the portion of the Participant's Account Balance which
represents Annual Company Discretionary Amounts, and another attributable to the
portion of the Participant's Account Balance which represents Annual Company
Make-Up Amounts.


(b) Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3 above, shall elect, on
the Election Form(s), one or more Measurement Funds to be used to determine the
additional amounts to be credited or debited to each of his or her Sub-Accounts
for the first business day of the Plan Year, continuing



--------------------------------------------------------------------------------



thereafter unless changed in accordance with the next sentence. Commencing with
the first business day of the Plan Year, and continuing thereafter for the
remainder of the Plan Year (unless the Participant ceases during the Plan Year
to participate in the Plan), the Participant may (but is not required to) elect
daily, by submitting an Election Form(s) to the Administrator that is accepted
by the Administrator (which submission may take the form of an electronic
transmission, if required or permitted by the Administrator), to add or delete
one or more Measurement Funds to be used to determine the additional amounts to
be credited or debited to each of his or her Sub-Accounts, or to change the
portion of each of his or her Sub-Accounts allocated to each previously or newly
elected Measurement Funds. If an election is made in accordance with the
previous sentence, it shall apply to the next business day and continue
thereafter for the remainder of the Plan Year (unless the Participant ceases
during the Plan Year to participate in the Plan), unless changed in accordance
with the previous sentence.


(c) Proportionate Allocation. In making any election described in Section 3.9(b)
above, the Participant shall specify on the Election Form(s), in







--------------------------------------------------------------------------------



whole percentage points, the percentage of each of his or her Sub-Account(s) to
be allocated to a Measurement Fund (as if the Participant was making an
investment in that Measurement Fund with that portion of his or her Account
Balance).


(d) Measurement Funds. The Participant may elect one or more of the Measurement
Funds as shall be determined by the Administrator from time to time (the
“Measurement Funds”) for the purpose of crediting or debiting additional amounts
to his or her Account Balance. The Administrator may, in its sole discretion,
discontinue, substitute or add a Measurement Fund. Each such action will take
effect as of the first business day that follows by thirty (30) days the day on
which the Administrator gives Participants advance written (which shall include
e-mail) notice of such change. If the Administrator receives an initial or
revised Measurement Funds election which it deems to be incomplete, unclear or
improper, the Participant’s Measurement Funds election then in effect shall
remain in effect (or, in the case of a deficiency in an initial Measurement
Funds election, the Participant shall be deemed to have filed no deemed
investment direction). If the Administrator possesses (or is deemed to possess
as provided in the previous sentence) at any time directions as to Measurement
Funds of less than all of the Participant’s Account Balance, the Participant
shall be deemed to have directed that the undesignated portion of the Account
Balance be deemed to be invested in a money market, fixed income or similar
Measurement Fund made available under the Plan as determined by the
Administrator in its discretion. Each Participant hereunder, as a condition to
his or her participation hereunder, agrees to indemnify and hold harmless the
Compensation Committee, the Administrator and the Company, and their agents and
representatives, from any losses or damages of any kind relating to (i) the
Measurement Funds made available hereunder and (ii) any discrepancy between the
credits and debits to the Participant’s Account Balance based on the performance
of the Measurement Funds and what the credits and debits otherwise might be in
the case of an actual investment in the Measurement Funds.


(e) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Administrator, in
its sole discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance







--------------------------------------------------------------------------------



of each Measurement Fund selected by the Participant, or as otherwise determined
by the Administrator in its sole discretion, as though (i) a Participant’s
Account Balance were invested in the Measurement Funds selected by the
Participant, in the percentages elected by the Participant as of such date, at
the closing price on such date; (ii) the portion of the Annual Deferral Amount
that was actually deferred was invested in the Measurement Funds selected by the
Participant, in the percentages elected by the Participant, no later than the
close of business on the third (3rd) business day after the day on which such
amounts are actually deferred from the Participant’s Annual Base Salary and
Incentive Payments, as applicable, at the closing price on such date; (iii) any
Annual Company Make-Up Amounts and/or Annual Company Discretionary Amounts
credited to a Participant's Account Balance were invested in the Measurement
Funds selected by the Participant, in the percentages elected by the
Participant, as soon as administratively practicable following the date such
amount(s) were credited to the Participant's Account Balance; and (iv) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement Funds, in the percentages
applicable to such calendar day, no earlier than three (3) business days prior
to the distribution, at the closing price on such date.


(f) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company (or the trustee (as that term is defined in
the Trust), if applicable) in its sole discretion, decides to invest funds in
any or all of the Measurement Funds, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Account Balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust
(if any); the Participant shall at all times remain an unsecured general
creditor of the Company.


(g) Beneficiary Elections. Each reference in this Section 3.9 to a Participant
shall be deemed to include, where applicable, a reference to a Beneficiary.
3.10 Payroll Reductions and Taxes.


(a) Annual Deferral Amounts. For each Plan Year in which a Participant’s Annual
Base Salary and/or Incentive Payments are being deferred hereunder, the Company
shall withhold from that portion of the



--------------------------------------------------------------------------------



Participant’s Annual Base Salary and/or Incentive Payments that is not being
deferred, in a manner determined by the Company, the Participant’s share of FICA
and other employment taxes on such Annual Deferral Amount. If necessary, the
Administrator may reduce the Annual Deferral Amount in order to comply with
applicable tax withholding requirements.


(b) Annual Company Make-Up Amounts. For each Plan Year in which an Annual
Company Make-Up Amount is credited to the Account Balance of a Participant, the
Company shall have the discretion to withhold from the portion of the
Participant’s Annual Base Salary and/or Incentive Payments that is not being
deferred, in a manner determined by the Company, the Participant’s share of FICA
and other employment taxes. If necessary, the Administrator may reduce the
Participant’s Annual Company Make-Up Amounts in order to comply with this
Section 3.10.


(c) Annual Company Discretionary Amounts. When a Participant becomes vested in
any portion of his or her Company Discretionary Account, the Company shall have
the discretion to withhold from portion of the Participant’s Annual Base Salary
and/or Incentive Payments that is not being deferred, in a manner determined by
the Company, the Participant’s share of FICA and other employment taxes. If
necessary, the Administrator may reduce the Participant’s Annual Company
Discretionary Amounts in order to comply with this Section 3.10.


3.11 Distributions. Notwithstanding anything herein to the contrary, any
payments made to a Participant or Beneficiary under this Plan shall be in cash
form, and the Company, or the trustee of the Trust (if any), shall withhold from
any payments made to a Participant under this Plan all Federal, state and local
income, employment and other taxes required to be withheld by the Company, or
the trustee of the Trust (if any), in connection with such payments, in amounts
and in a manner to be determined in the sole discretion of the Company.
Subject to the Deduction Limitation and except as otherwise provided in Sections
5.2, 14.20 and 14.21, any payment made to a Participant or Beneficiary under
this Plan shall be made on or during the period after the payment date or event
specified herein; provided that, to ensure compliance with Section 409A, a
distribution shall in no event be made or commence any later than the later of
(i) the last day of the calendar year in which the payment date or, if later,
the fifteenth (15th) day of the third (3rd) calendar month following the date of
the payment date or event, or (ii) the last day of such other, extended period
as the Internal Revenue Service may prescribe, such as in the case of disputed
payments or refusals to pay or payments the calculation of which is not yet
administratively practicable, provided the conditions of such extension have
been satisfied. If a Participant who experiences a Separation from Service is
rehired, his or her distributions hereunder may not be suspended.
ARTICLE 4




--------------------------------------------------------------------------------



Short-Term Payout/Unforeseeable Financial Emergencies


4.1 Short-Term Payout of Annual Deferral Amounts. At the same time that a
Participant is able to elect to defer his or her Annual Base Salary and/or
Incentive Payments for a given Plan Year,, the Participant may elect to receive
a future “Short-Term Payout” from the Plan of the portion of the Participant's
Account Balance attributable to that deferral. For these purposes, any Incentive
Payments deferred pursuant to a deferral election made during a given Plan Year
shall be considered as part of the Annual Deferral Amount for the Plan Year in
which such Incentive Payments would have been payable in absence of the deferral
election (e.g., Incentive Payments deferred pursuant to a deferral election made
by December 2019 or June 2020 (if such Incentive Payments are Performance-Based
Compensation and the Administrator has permitted a later deferral election)
shall be considered as part of the Participant's 2021 Annual Deferral Amount).


The Participant's Short-Term Payout election must be made by the deadline(s) set
forth in Section 3.3(a) for making a deferral election in respect of the Annual
Base Salary and/or Incentive Payments to which it is attributable, and, except
as provided below, is irrevocable after that deadline has passed. Subject to
such requirements as may be imposed by the Administrator, a Participant may make
a separate Short-Term Payout election for each Plan Year in respect of each
Annual Base Salary and Incentive Payment deferral election that he or she makes
for that Plan Year.
Subject to Section 3.11, the Short-Term Payout shall be in an amount that is
equal to that the Annual Base Salary and/or Incentive Payment deferral amount,
and amounts credited or debited thereto in the manner provided in Section 3.9
above, determined at the time that the Short-Term Payout becomes payable.
Subject to the Deduction Limitation and the other terms and conditions of this
Plan, each Short-Term Payout elected shall be paid in a lump sum during the
month of January of any Plan Year designated by the Participant that is at least
three (3) Plan Years after the Plan Year of the Base Salary and/or Incentive
Payment deferrals, as specifically elected by the Participant. By way of
example, if a three (3) year Short-Term Payout is elected by a Participant for
Annual Base Salary that is deferred in the 2019 Plan Year (pursuant to a
deferral election made by the Participant in December 2018), the three (3) year
Short-Term Payout would become payable during January of 2023.
4.2 Payment Deferral Elections of Annual Deferral Amounts. Notwithstanding the
preceding Section 4.1 or any other provision of this Plan that may be construed
to the contrary, a Participant who is an active Employee may, with respect to
each Short-Term Payout, on an Election Form, make one (1) or more additional
deferral elections (a “Subsequent Election”) to defer payment of all or a
portion of such Short-Term Payout to a Plan Year subsequent to the Plan Year
originally (or subsequently) elected; provided, however, any such Subsequent
Election will be null and void unless accepted by the Administrator no later
than one (1) year prior



--------------------------------------------------------------------------------



to the first day of the Plan Year in which, but for the Subsequent Election,
such Short-Term Payout would be paid, and such Subsequent Election provides for
a deferral of at least five (5) Plan Years following the Plan Year in which the
Short-Term Payout, but for the Subsequent Election, would be paid. A Subsequent
Election shall be irrevocable once made, and a Short-Term Payout made pursuant
to a Subsequent Election shall be in the form of a lump sum. Any amounts
credited to the Participant’s Company Make-Up Account shall not be eligible for
a Short- Term Payout under this Plan, nor shall any amounts credited to the
Participant’s Company Discretionary Account (unless a Plan Agreement provides
otherwise).


4.3 Other Benefits Take Precedence Over Short-Term Payout. Should an event occur
that triggers a benefit under Article 5, 6, 7 or 9 prior to the payment or
completion of payments of amounts subject to a Short-Term Payout election under
Section 4.1 (as extended pursuant to Section 4.2), then, any amounts that are
subject to such Short‑Term Payout election shall not be paid in accordance with
Sections 4.1 or 4.2  but shall be paid in accordance with the other applicable
Article.


4.4 Withdrawal Payout/Termination of Deferral Election for Unforeseeable
Financial Emergencies. If a Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Administrator, on a form established
by the Administrator (which form may take the form of an electronic
transmission, if required or permitted by the Administrator), to (i) halt any
deferrals required to be made by the Participant and/or (ii) receive a partial
or full payout from the Plan. Any such payout shall not exceed the lesser of the
Participant’s vested Account Balance or the amount reasonably needed to satisfy
the Unforeseeable Financial Emergency plus amounts necessary to pay taxes or
penalties reasonably anticipated as a result of the payouts, after taking into
account the extent to which the Unforeseeable Financial Emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise, by
liquidation of the Participant’s assets (to the extent the liquidation of assets
would not itself cause severe financial hardship) or by termination of deferrals
hereunder. If, subject to the sole discretion of the Administrator (which
discretion the Administrator is bound to exercise, however, within the
limitations of Section 409A), the petition for a termination of deferrals and/or
payout is approved, cessation of deferrals shall take effect upon the date of
approval and any payout shall be made within sixty (60) days of the date of
approval. The payment of any amount under this Section
4.4 shall be subject to Section 3.11 but shall not be subject to the Deduction
Limitation.


ARTICLE 5
Termination Benefit






--------------------------------------------------------------------------------



5.1 Termination Benefit. Subject to the Deduction Limitation and to Section
3.11, a Participant who Terminates shall receive, as a Termination Benefit, his
or her vested Account Balance (or applicable portion thereof).


5.2 Payment of Termination Benefit.
(a) Annual Deferral Amounts Prior to the Effective Date. The Participant shall
receive that portion of his or her Termination Benefit attributable to Annual
Base Salary and/or Incentive Payments that the Participant elected to defer for
any Plan Year preceding the 2019 Plan Year in a lump sum. Such Termination
Benefit shall be paid within sixty (60) days following the six month anniversary
of the Participant’s Termination of Employment. The preceding notwithstanding,
in the case of a Participant who Retires, such Termination Benefit shall be paid
in a lump sum and/or in installments in accordance with Section 5.2(b).


(b) Annual Deferral Amounts on or After the Effective Date, or Prior to the
Effective Date in the Case of Retirement. At the same time that a Participant is
able to elect to defer his or her Annual Base Salary and/or Incentive Payments
attributable to the 2019 Plan Year or a subsequent Plan Year (or attributable to
Plan Years before the 2019 Plan Year, in the case of a Retirement), the
Participant may elect to receive that portion of his or her Termination Benefit
attributable to that deferral in a lump sum, or pursuant to one of the available
Yearly Installment Methods. For these purposes, any Incentive Payments deferred
pursuant to a deferral election made during a given Plan Year shall be
considered as part of the Annual Deferral Amount for the Plan Year in which such
Incentive Payments would have been payable in absence of the deferral election
(e.g., Incentive Payments deferred pursuant to a deferral election made by
December 2019 or June 2020 (if such Incentive Payments are Performance-Based
Compensation and the Administrator has permitted a later deferral election)
shall be considered as part of the Participant's 2021 Annual Deferral Amount).


The Participant's Termination Benefit election must be made by the deadline(s)
set forth in Section 3.3(a) for making a deferral election in respect of the
Annual Base Salary and/or Incentive Payments to which it is attributable, and,
except as provided below, is irrevocable after that deadline has passed. Subject
to such requirements as may be imposed by the Administrator, a Participant may
make a separate Termination Benefit distribution election for each such Plan
Year in respect of each Annual Base Salary and Incentive Payment deferral
election that he or she makes for that Plan Year.


If the Participant does not make any election with respect to the payment of any
portion of the Termination Benefit, the Participant shall be deemed to have
elected to have such portion paid in a lump sum.





--------------------------------------------------------------------------------



Subject to Section 3.11 and the Deduction Limitation, any lump sum payment of
the Termination Benefit shall be made, and any installments shall commence,
within sixty (60) days following the six month anniversary of the Participant’s
Termination of Employment.


A Participant may change his or her election to an allowable alternative form of
payout by submitting a new Election Form to the Administrator, provided that any
such Election Form is submitted at least one (1) year prior to the distribution
date then in effect and provides for a distribution (or commencement of
distributions) date which is at least five (5) years from the distribution (or
commencement of distribution) date then in effect. Subject to the foregoing, the
Election Form most recently accepted by the Administrator shall govern the
payout of the Termination Benefit with respect to the portion of the
Participant's Account Balance to which it pertains.


Notwithstanding anything above or elsewhere in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Administrator if
the change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted under Section 409A) and the
Administrator shall deny any change made to an election if the Administrator
determines that the change violates the requirement under Section 409A that the
first payment with respect to which such election is made be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made. For these purposes, installment payments shall be
treated as a single payment, with the result that an election to change from
installments to a lump sum (or to a different Yearly Installment Method) will
require that the lump sum (or first installment) be postponed until a date which
is at least five (5) years from the previously scheduled payment date of the
first installment.


(c) Annual Company Make-Up Amount. Any amounts credited to the Participant's
Company Make-Up Account shall be payable under the Plan solely in the form of a
lump sum and shall not be eligible for installment distribution. The lump sum
payment shall be made within sixty (60) days following the six month anniversary
of the Participant’s Termination of Employment.


(d) Annual Company Discretionary Amount. Except as may otherwise be provided in
a Participant’s Plan Agreement, any vested amounts credited to a Participant's
Company Discretionary Account shall be payable under the Plan solely in the form
of a lump sum and shall not be eligible for installment distribution. Except as
may otherwise be provided in a Participant’s Plan Agreement, the lump sum
payment shall be made within



--------------------------------------------------------------------------------



sixty (60) days following the six month anniversary of the Participant’s
Termination of Employment.
 


ARTICLE 6
Survivor Benefit


6.1 Pre-Termination Survivor Benefit. The Participant’s Beneficiary shall
receive a Pre-Termination Survivor Benefit equal to the Participant’s entire
Account Balance if the Participant dies before he or she becomes Disabled or
Terminates.


6.2 Payment of Pre-Termination Survivor Benefit. The Pre-Termination Survivor
Benefit shall be paid to the Participant's Beneficiary in a lump sum within
sixty (60) days following the date on which the Administrator has been provided
with proof that is satisfactory to the Administrator of the Participant’s death,
but by no later than the last day of the calendar year following the calendar
year in the Participant’s death occurs. Any payment made hereunder shall be
subject to Sections 3.11 and 5.2(d), but shall not be subject to the Deduction
Limitation.


6.3 Death Prior to Completion of Termination Benefit Payout. If a Participant
dies after Termination of Employment but before his or her Termination Benefit
is paid in full, the Participant’s unpaid Termination Benefit payments shall be
paid to the Participant’s Beneficiary in a lump sum within sixty (60) days
following the date on which the Administrator has been provided with proof that
is satisfactory to the Administrator of the Participant’s death but by no later
than the last day of the calendar year following the calendar year in the
Participant’s death occurs. Any payment made hereunder shall be subject to
Sections 3.11 and 5.2(d), but shall not be subject to the Deduction Limitation.


ARTICLE 7


Disability Benefit


7.1 Disability Benefit/Payment of Disability Benefit. A Participant shall
receive a Disability Benefit equal to the Participant's entire Account Balance
if the Participant becomes Disabled prior to his or her Termination of
Employment or death. The Disability Benefit shall be paid in accordance with
Section 5.2, provided that, payment shall be made (or shall commence, if
appropriate) within sixty (60) days following the date on which the Participant
is determined by the Administrator to be suffering from a Disability, but no
later than the deadline set forth in Section 3.11. Any payment made hereunder
shall be subject to Section 3.11, but shall not be subject to the Deduction
Limitation.


ARTICLE 8
Beneficiary Designation/Discharge of Obligations





--------------------------------------------------------------------------------



8.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Company in which the
Participant participates.
8.2 Beneficiary Designation/Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Administrator or its designated agent. A Participant shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Administrator
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Administrator prior to his or her death.


8.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.


8.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse, or, if the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.


8.5 Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Administrator shall
have the right, exercisable in its sole discretion, to distribute or direct that
the trustee of the Trust (if any) distribute such payments to the Participant’s
estate without liability for any tax or other consequences which might flow
therefrom.


8.6 Discharge of Obligations. The payment of benefits under the Plan to a person
believed in good faith by the Administrator to be a valid Beneficiary shall
fully and completely discharge the Company and the Administrator from all
further obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.
Neither the Administrator nor the Company shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
last known address. If the Administrator notifies any Participant or Beneficiary
that he or she is entitled to an amount under the Plan and the Participant or
Beneficiary fails to claim such amount or make his or her location known to the
Administrator within three (3) years thereafter, then, except as otherwise
required by law, if the location of one or more of the next of kin of the
Participant is known to the



--------------------------------------------------------------------------------



Administrator in order to permit transmittal of the payment to the Participant
or Beneficiary by the latest date upon which the payment could have been timely
made in accordance with the terms of the Plan and Section 1.409A-1(b)(4) of the
Treasury regulations, the Company shall report such payment as made (including
withholding and remitting any income and employment tax withholdings and
reporting the payment as paid on any required tax reports). The Company shall
hold any such unclaimed payment (as a general asset of the Company) for a period
of three (3) years, and, during this period of time, the Participant or
Beneficiary will be permitted to claim such payment (without adjustment for
earnings), but, after this period of time, the payment shall be forfeited and
the Company no longer shall be liable to any person for the payment.


ARTICLE 9


Termination/Amendment/Modification


9.1 Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all
Participants, by action of the Board or appropriate committee thereof. Upon a
termination of the Plan in accordance with the requirements, restrictions and
limitations of Section 1.409A-3(j)(4)(ix) of the Treasury regulations, the Plan
participation of the affected Participants shall terminate and they shall be
paid in a single lump sum distribution their vested Account Balances (but
payment shall not commence before or end after any distribution period required
by Section 409A) . If, however, due to the circumstances surrounding the Plan
termination, a distribution of a Participant's vested Account Balance upon Plan
termination is not permitted by Section 409A, the payment of the vested Account
Balance shall be made only after Plan benefits otherwise become due hereunder.
The termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination.
Without limiting the generality of the foregoing, the Company specifically
reserves the right to terminate and liquidate the Plan with respect to all
Participants, in its discretion and by action of the Board or appropriate
committee thereof, within the thirty (30) days preceding or the twelve (12)
months following a "change in control event" (as defined in Section 409A);
provided, however, that such termination and liquidation shall be irrevocable
and shall be permitted only if all arrangements that are required to be
aggregated with the Plan pursuant to Section 16.19 are also irrevocably
terminated and liquidated with respect to each participant therein who is
employed by the Company and who has experienced the change in control event, so
that Participants under the Plan and all participants under those other
arrangements who have experienced the change in control event are required to
receive all amounts of compensation deferred under the terminated



--------------------------------------------------------------------------------



and liquidated arrangements within twelve (12) months of the date the Company
takes irrevocable action to terminate and liquidate the arrangements.


9.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part by the action of the Compensation Committee; provided, however, that
no amendment or modification shall be effective to decrease or restrict the
value of a Participant’s vested Account Balance in existence at the time the
amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification. The amendment or modification of the Plan shall not
affect any Participant or Beneficiary who has become entitled to the payment of
benefits under the Plan as of the date of the amendment or modification.







--------------------------------------------------------------------------------



9.3 Plan Agreement. Despite the provisions of Sections 9.1 and 9.2 above, if a
Participant's Plan Agreement contains benefits or limitations that are not in
this Plan document, the Company may only amend or terminate such provisions with
the consent of the Participant except to the extent the Plan Agreement permits
the Company to take such action without Participant consent.


9.4 Effect of Payment. The full payment of the applicable benefit under Articles
4, 5, 6, 7 or 9 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.


9.5 Amendment to Ensure Proper Characterization of the Plan. Notwithstanding the
previous Sections of this Article, the Plan may be amended at any time,
retroactively if required, or if found necessary, in the opinion of the
Compensation Committee, in order to ensure that the Plan is characterized as a
non-tax-qualified “top hat” plan of deferred compensation maintained for a
select group of management or highly compensated employees, as described under
ERISA sections 201(2), 301(a)(3) and 401(a)(1), to conform the Plan to the
provisions of Section 409A and to ensure that amounts under the Plan are not
considered to be taxed to a Participant under the Federal income tax laws prior
to the Participant’s receipt of the amounts or to conform the Plan and the Trust
to the provisions and requirements of any applicable law (including ERISA and
the Code).


ARTICLE 10
Administration


10.1 Administration. Except as otherwise provided herein, the Plan shall be
administered by the Administrator. The Administrator shall be the named
fiduciary for purposes of the claims procedure pursuant to Article 12 only and







--------------------------------------------------------------------------------



shall, except as the Compensation Committee may otherwise determine, have
authority to act to the full extent of its absolute discretion to:


(a) Interpret the Plan;


(b) Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan;


(c) Create and revise rules and procedures for the administration of the Plan
and prescribe such forms as may be required for Participants to make elections
under, and otherwise participate in, the Plan; and


(d) Take any other actions and make any other determinations as it may deem
necessary and proper for the administration of the Plan.


Any expenses incurred in the administration of the Plan shall be paid by the
Company.


10.2 Determinations. Except as the Compensation Committee may otherwise
determine (and subject to the claims procedure set forth in Article 12), all
decisions and determinations by the Administrator shall be final and binding
upon all Participants and Beneficiaries.


10.3 General. Neither the Administrator nor any member of the Compensation
Committee shall participate in any matter involving any questions relating
solely to his own participation or benefits under this Plan. The Administrator
and the Compensation Committee shall be entitled to rely conclusively upon, and
shall be fully protected in any action or omission taken by it in good faith
reliance upon, the advice or opinion of any persons, firms or agents retained by
it, including but not limited to accountants, actuaries, counsel and other
specialists. Nothing in this Plan shall preclude the Company from indemnifying
the Administrator and members of the Compensation Committee for all actions
under this Plan, or from purchasing liability insurance to protect such persons
with respect to the Plan.







--------------------------------------------------------------------------------



ARTICLE 11
Other Benefits and Agreements


11.1 Coordination with Other Benefits. The benefits provided for a Participant
or a Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other plan or program except as may otherwise be expressly
provided.


ARTICLE 12
Claims Procedures


12.1 These claims procedures are based on final regulations issued by the
Department of Labor and codified at 29 C.F.R. section 2560.503-1. If any
provision of this Article conflicts with the requirements of those regulations,
the requirements of those regulations will prevail.


For purposes of this Article, references to Disability Benefit claims are
intended to describe claims made by Participants for payments due to Disability
hereunder, but only if and to the extent that such claims require an independent
determination by the Administrator that the Participant is or is not suffering
from a Disability. If the Administrator's determination is based entirely on a
Disability determination made by another party, such as the Social Security
Administration, the Participant's claim shall not be treated as a Disability
Claim (defined below) for purposes of the special provisions of this Article
that apply to claims for which an independent determination of Disability is
required. The Administrator’s determination as to whether or not there is a
disability within the meaning of Section 1.409A-3(j)(4)(xii) of the Treasury
regulations (relating to cancellations of deferral elections due to disability)
shall not be treated as a Disability Claim for such purposes either.


(a) Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any benefit (a "Claimant") under this Plan may file a claim with the
Administrator. The Administrator will review the claim itself or appoint another
individual or entity to review the claim.


(i) Benefit Claims that do not Require a Determination of Disability. If the
claim does not require a determination of Disability, the Claimant will be
notified within 90 days after the claim is filed whether the claim is allowed or
denied, unless the Claimant receives written notice from the Administrator or
appointee of the Administrator before the end of the 90 day period stating that
special circumstances require an extension of the time for decision, such
extension not to extend beyond the day which is 180 days after the day the claim
is filed.


(ii) Disability Benefit Claims. In the case of any benefits claim that requires
a determination by the Administrator of a Participant’s Disability status (a
"Disability Claim"), the Administrator will notify the Claimant of the
Administrator's Adverse Determination within a reasonable period of time, but
not later than 45 days after



--------------------------------------------------------------------------------



receipt of the claim. If, due to matters beyond the control of the
Administrator, the Administrator needs additional time to process a claim, the
Claimant will be notified, within 45 days after the Administrator receives the
claim, of those circumstances and of when the Administrator expects to make its
decision but not beyond 75 days. If, prior to the end of the extension period,
due to matters beyond the control of the Administrator, a decision cannot be
rendered within that extension period, the period for making the determination
may be extended for up to 105 days, provided that the Administrator notifies the
Claimant of the circumstances requiring the extension and the date as of which
the Administrator expects to render a decision. The extension notice will
specifically explain the standards on which entitlement to a Disability Benefit
is based, the unresolved issues that prevent a decision on the claim and the
additional information needed from the Claimant to resolve those issues, and the
Claimant will be afforded at least 45 days within which to provide the specified
information.


(iii) Adverse Determination. For purposes of this Section, an Adverse
Determination is a denial, reduction, or termination of, or a failure to provide
or make payment (in whole or in part) for, a benefit, including any such denial,
reduction, termination, or failure to provide or make payment that is based on a
determination of an individual's eligibility to participate in the Plan.


(iv) Manner and Content of Notice of Initial Adverse Determination. If the
Administrator denies a claim, it must provide to the Claimant, in writing or by
electronic communication, a notice of Adverse Determination that includes:


(A) The specific reasons for the denial;


(B) A reference to the Plan provision upon which the determination is based;


(C) A description of any additional information or material that the Claimant
must provide in order to perfect the claim;


(D) An explanation of why such additional material or information is necessary;


(E) Notice that the Claimant has a right to request a review of the Adverse
Determination and information on the steps to be taken if the Claimant wishes to
request a review; and


(F) A statement of the Participant’s right to bring a civil action under ERISA
section 502(a) following a final Adverse Determination upon appeal and a
description of any time limit that would apply under the Plan for bringing such
an action.


In addition, for any notice of Adverse Determination regarding a Disability
Claim, the notice of Adverse Determination will be provided in a culturally and



--------------------------------------------------------------------------------



linguistically appropriate manner in accordance with applicable Regulations or
other authoritative guidance regarding such notices and also will include the
following (in addition to the information in (A) through (F) above): 


(G) If the Adverse Determination is based on a medical necessity requirement, an
experimental treatment exclusion or a similar restriction, either an explanation
of the scientific or clinical judgment applying the restriction to the
individual's medical circumstances or a statement that an explanation will be
provided upon request and without charge;


(H) A discussion of the Administrator’s decision, including an explanation for
disagreeing with or declining to follow:


(1) The views presented by the Claimant to the Administrator of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant;


(2) The views of medical or vocational experts whose advice was obtained on
behalf of the Administrator in connection with the Adverse Determination,
without regard to whether the advice was relied upon in making the
determination; or


(3) A Social Security Administration disability determination regarding the
Claimant presented to the Administrator by the Claimant; and


(I) Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the Adverse
Determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria do not exist; and


(J) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim.


(b) Review Procedures.


(i) Benefit Claims that do not Require a Determination of Disability. Except for
claims requiring an independent determination of a Participant’s Disability
status, a request for review of a denied claim must be made in writing to the
Administrator within 60 days after receiving notice of denial. The decision upon
review will be made within a reasonable time, but not later than 60 days after
the Administrator's receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than 120 days after receipt of a request for
review. A notice of such an extension must be provided to the Claimant within
the initial 60 day period and must explain the special circumstances and provide
an expected date of decision.





--------------------------------------------------------------------------------



The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
documents, records, comments and other relevant information in writing to the
Administrator. The reviewer will take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim
regardless of whether the information was submitted or considered in the initial
benefit determination.


(ii) Disability Claims. A request for review of an initial Adverse Determination
regarding a Disability Claim must be submitted in writing to the Reviewer no
later than 180 days after the Claimant receives the notice of initial Adverse
Determination.


In addition to providing the Claimant the right to review documents and submit
comments as described in (i) above, a review of a denial of a Disability Claim
will meet the following requirements:


(A) The Administrator will provide a review that does not afford deference to
the initial adverse benefit determination and that is conducted by an
appropriate named fiduciary of the Plan who did not make the initial
determination that is the subject of the appeal, nor is a subordinate of the
individual who made the determination.


(B) The appropriate named fiduciary of the Plan will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment before making a decision on review of
any adverse initial determination based in whole or in part on a medical
judgment. The professional engaged for purposes of a consultation in the
preceding sentence will not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.


(C) The Administrator will identify to the Claimant the medical or vocational
experts whose advice was obtained on behalf of the Administrator in connection
with the review, without regard to whether the advice was relied upon in making
the benefit review determination.


(D) For Disability Claims, the Administrator will allow a Claimant to review the
claim file and to present evidence and testimony as part of its internal claims
and appeals process and will comply with the following requirements:


(1) The Administrator will provide the Claimant, without charge, any new or
additional evidence considered, relied upon, or generated by or on behalf of the
Administrator in connection with the claim as soon as possible and sufficiently
in advance of the date on which the notice of final Adverse Determination is
required to be provided under this Section (and applicable Regulations) to give
the Claimant a reasonable opportunity to respond before that date; and






--------------------------------------------------------------------------------



(2) Before the Administrator issues a final internal Adverse Determination based
on a new or additional rationale, the Claimant will be provided, without charge,
with the rationale for its decision as soon as possible and sufficiently in
advance of the date on which the notice of final Adverse Determination is to be
provided under this Section (and applicable Regulations) to give the Claimant a
reasonable opportunity to respond before that date.


(iii) Deadline for Review Decisions for Disability Claims. For Disability
Claims, the decision on review will be made within a reasonable time but not
later than 45 days after the Reviewer receives a request for review, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered not later than 90 days after receipt of a request
for review. A notice of such an extension will be provided to the Claimant
within the initial 45 day period and will explain the special circumstances and
provide an expected date of decision.


(iv) Manner and Content of Notice of Decision on Review. Upon completion of its
review of an Adverse Determination, the Reviewer will provide the Claimant a
written or electronic notice of its decision on review. For any Adverse
Determination review that notice will include:


(A) A description of its decision;


(B) An explanation of the specific reasons for the decision;


(C) A reference to any relevant Plan provisions or insurance contract provisions
on which its decision is based;


(D) A statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Administrator’s files which is relevant to the
Claimant’s claim for benefits;


(E) A statement describing the Claimant’s right to bring an action for judicial
review under ERISA section 502(a) and a description of any time limit that
applies under the Plan for bringing such an action (including, for Disability
Claims, the date on which any applicable time limit for bringing such an action
would expire); and


(F) If applicable, a statement describing any voluntary appeal procedures
offered by the Plan and about the Claimant’s rights to obtain information about
such procedures.


In addition, for any notice of Adverse Determination regarding a Disability
Claim:






--------------------------------------------------------------------------------



(G)  If the Adverse Determination on review is based on a medical necessity
requirement, an experimental treatment exclusion or a similar restriction,
either an explanation of the scientific or clinical judgment on which the
determination was based, applying the terms of the Plan to the Claimant’s
medical circumstances, or a statement that an explanation will be provided
without charge upon request.


The notice of Adverse Determination will be provided in a culturally and
linguistically appropriate manner in accordance with applicable Regulations or
other authoritative guidance regarding such notices and also will include the
following (in addition to the information in (A) through (G) above):


(H) A discussion of the Administrator's decision, including an explanation for
disagreeing with or declining to follow:


(1) The views presented by the Claimant to the Administrator of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant;


(2) The views of medical or vocational experts whose advice was obtained on
behalf of the Administrator in connection with the Adverse Determination,
without regard to whether the advice was relied upon in making the
determination; or


(3) A Social Security Administration Disability determination regarding the
Claimant presented to the Administrator by the Claimant; and


(I) Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the Adverse
Determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria do not exist.
 
(c) Calculation of Time Periods. For purposes of the time periods specified in
this Section, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a time period is extended because a
Claimant fails to submit all information necessary for an initial Disability
Claim, the period for making the determination will be tolled from the date the
notice requesting the additional information is sent to the Claimant until the
day the Claimant responds. If a time period is extended because a Claimant fails
to submit all information necessary for an appeal of an Adverse Determination,
the period for making the determination on appeal will be tolled from the date
the notice requesting the additional information is sent to the Claimant until
the day the Claimant responds.


(d) Avoiding Conflicts of Interest. For Disability Claims, the Administrator
will ensure that claims and appeals are adjudicated in a manner designed to
ensure the



--------------------------------------------------------------------------------



independence and impartiality of individuals involved in claims decisions.
Decisions regarding hiring, compensation, termination, promotion, or similar
matters will not be made based on the likelihood that any individual involved in
making claims decisions will support the denial of benefits.


(e) Failure of Administrator to Follow Procedures. If the Administrator fails to
follow the claims procedures required by this Section, a Claimant will be deemed
to have exhausted the administrative remedies available under the Plan and will
be entitled to pursue any available remedy under ERISA section 502(a) on the
basis that the Administrator has failed to provide a reasonable claims procedure
that would yield a decision on the merits of the claim.


For Disability Claims, a Claimant is deemed to have exhausted the Plan’s
internal claims and appeals process if the Administrator does not strictly
adhere to the applicable requirements of Department of Labor Regulations section
2560.503-1 unless the Administrator’s failure to adhere to those requirements is
a "de minimis violation" (as defined in the next paragraph). In such cases, if a
court rejects the Claimant’s request for immediate review on the basis that the
Administrator met the standards for the de minimis violation exception described
above, the claim shall be considered as re-filed on appeal upon the
Administrator’s receipt of the decision of the court. In such cases, within a
reasonable time after the Administrator’s receipt of the decision, the Plan
shall provide the Claimant with notice of the resubmission.
 
For purposes of this Article, the Administrator's failure to satisfy applicable
claim procedure regulations is a "de minimis violation" if (i) the violation
does not cause, and is not likely to cause, prejudice or harm to the Claimant,
(ii) the violation was for good cause or due to matters beyond the control of
the Administrator, (iii) the violation occurred in the context of an ongoing,
good faith exchange of information between the Administrator and the Claimant
and (iv) the violation is not part of a pattern or practice of violations by the
Administrator. If an issue arises regarding whether this de minimis violation
exception applies, a Claimant may request a written explanation of the violation
from the Administrator, and the Administrator will provide the explanation
within 10 days, including a specific description of its reasons, if any, for
asserting that the violation should not cause the internal claims and appeals
process to be deemed exhausted.


(f) Failure of Claimant to Follow Procedures. A Claimant's compliance with the
foregoing provisions of this Section is a mandatory prerequisite to the
Claimant's right to commence any legal action with respect to any claim for
benefits under the Plan.


(g) Statute of Limitations. No legal action may be commenced or maintained to
recover benefits under this Plan more than 12 months after the final
review/appeal decision by the Administrator has been rendered. 







--------------------------------------------------------------------------------



ARTICLE 13
Trust


13.1 Establishment of the Trust. The Company may establish the Trust, in which
event the Company intends, but is not required, to transfer over to the Trust at
least annually such assets as the Company determines, in its sole discretion,
are necessary to provide for its respective future liabilities created with
respect to the Annual Deferral Amounts, Annual Company Make-Up Amounts and
Annual Company Discretionary Amounts for the Participants.


13.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. If the Trust is established, the provisions
of the Trust shall govern the rights of the Company, Participants and the
creditors of the Company to the assets transferred to the Trust. The Company
shall at all times remain liable to carry out its obligations under the Plan.


13.3 Distributions from the Trust. If the Trust is established, the Company’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Company’s obligations under this Plan.


ARTICLE 14
Miscellaneous


14.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.


14.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.







--------------------------------------------------------------------------------



14.3 Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement. Without limiting the generality of the foregoing, (i)
neither the Company nor any of its affiliates or any of its or their directors,
officers, employees or agents will be liable for any taxes, penalties or
interest imposed on any Participant or other person with respect to any amounts
paid or payable under the Plan, including any taxes, penalties or interest
imposed under or as a result of Section 409A; and (ii) if incorrect payments are
made by the Company to a Participant or his or her Beneficiary under the Plan,
the Company shall have the right to recoup such overpayments from such
Participant or Beneficiary.


14.4 Nonassignability. Subject to Sections 3.11 and 3.12, neither a Participant
nor any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate,
alienate or convey in advance of actual receipt, the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. Subject to Sections 3.12 and
14.15, no part of the amounts payable shall, prior to actual payment, be subject
to seizure, attachment, garnishment or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.


14.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Participant. Subject to any employment agreement to which the Company and the
Participant may be parties, such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
the Participant at any time.


14.6 Furnishing Information. Each Participant, as a condition to his or her
participation hereunder, agrees on, and by submission of, his or her Election
Form that the Participant or his or her Beneficiary will cooperate with the
Administrator by furnishing any and all information requested by the
Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder.


14.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.





--------------------------------------------------------------------------------



14.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.


14.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Maryland without regard to its conflicts of laws principles.


14.10 Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and hand-
delivered, or sent by registered or certified mail, to the address below:


Chief Human Resources Officer
Under Armour, Inc.
Tide Point 1020 Hull Street
Baltimore, Maryland 21230


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


14.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.


14.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.


14.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.


14.14 Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may



--------------------------------------------------------------------------------



require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.


14.15 Court Order. The Administrator is authorized to make any payments
otherwise distributable hereunder as directed by court order in any action in
which the Plan or the Administrator has been named as a party. In addition, if a
court determines that a spouse or former spouse of a Participant has an interest
in the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Administrator, in its sole discretion but solely if
and to the extent permitted by Section 409A, shall have the right,
notwithstanding any election made by a Participant, to immediately distribute
the spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to that spouse or former spouse.


14.16 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust (if any), and, in its sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Company or the trustee of the Trust may choose. The Company or the trustee
of the Trust, as the case may be, shall be the sole owner and beneficiary of any
such insurance. The Participant shall have no interest whatsoever in any such
policy or policies, and at the request of the Company and in order to satisfy
the notice and consent requirements of Code Section 101(j)(4) or any applicable
State insurance law requirements, shall supply such information and execute such
documents as may be required by the insurance company or companies to whom the
Company (or the trustee of the Trust) has applied for insurance.


14.17 Aggregation of Employers. If the Company is a member of a controlled group
of corporations or a group of trades or business under common control (as
described in Code Section 414(b) or (c), but substituting a fifty percent (50%)
ownership level for the eighty percent (80%) level set forth in those Code
Sections), all members of the group shall be treated as a single Company for
purposes of whether there has occurred a Separation from Service and for any
other purposes under the Plan as Section 409A shall require. For purposes of
Section 9.1, in the case of a change in control event, the entities to be
treated as a single Company shall be determined immediately following the change
in control event.


14.18  Aggregation of Plans. If the Company offers other account balance
deferred compensation plans in addition to the Plan, those plans together with
the Plan shall be treated as a single plan to the extent required under Section
409A for purposes of determining whether an Employee may make a deferral
election pursuant to Section 3.3(a) within thirty (30) days of becoming eligible
to participate in the Plan, for purposes of cashing out de minimis amounts
pursuant to Section 11.16 and for any other purposes under the Plan as Section
409A shall require.






--------------------------------------------------------------------------------



14.19 USERRA. Notwithstanding anything herein to the contrary, any deferral or
distribution election provided to a Participant as necessary to satisfy the
requirements of the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended, shall be permissible hereunder.
14.20 Acceleration of Distribution. The Company may, in its sole discretion
(without any direct or indirect election on the part of any Participant),
accelerate the date of distribution or commencement of distributions hereunder,
or accelerate installment payments by paying the vested Account Balance in a
lump sum or pursuant to a Yearly Installment Method using fewer years, to the
extent permitted under Section 409A (such as, for example, as provided in
Section 1.409A-3(j)(4) of the Treasury regulations, to comply with domestic
relations orders or certain conflict of interest rules, to pay employment taxes,
to make a lump sum cashout of certain de minimus amounts that are less than the
applicable dollar amount under Code Section 402(g)(1)(B), or to make payments
upon income inclusion under Section 409A).
If the Trust is established and the Trust terminates in accordance with the
provisions of the Trust and benefits are distributed from the Trust to a
Participant in accordance with such provisions, the Participant's benefits under
this Plan shall be reduced to the extent of such distributions.
14.21 Delay in Payment. If the Administrator reasonably anticipates that any
payment scheduled to be made hereunder would violate securities laws (or other
applicable laws) or jeopardize the ability of the Company to continue as a going
concern if paid as scheduled, then the Administrator may defer that payment,
provided the Company treats payments to all similarly situated Participants on a
reasonably consistent basis. In addition, the Company may, in its discretion,
delay a payment upon such other events and conditions as the Internal Revenue
Service may prescribe, provided the Company treats payments to all similarly
situated Participants on a reasonably consistent basis. Any amounts deferred
pursuant to this Section shall continue to be credited or debited with
additional amounts in accordance with Section 3.9 above, even if such amount is
being paid out in installments. The amounts so deferred and amounts credited or
debited thereon shall be distributed to the Participant or his or her
Beneficiary (in the event of the Participant's death) at the earliest possible
date on which the Administrator reasonably anticipates that such violation or
material harm would be avoided or as otherwise prescribed by the Internal
Revenue Service.


IN WITNESS WHEREOF, the Company has adopted this amendment and restatement of
the Plan effective as of July 1, 2018.


UNDER ARMOUR, INC.




By: /s/ Michele Campion  


Title: Chief Human Resources Officer  

